Order entered July 24, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01747-CV

                              CHELSEA L. DAVIS, Appellant

                                             V.

                              MCKOOL SMITH P.C., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-14215

                                         ORDER
       We GRANT appellee’s July 22, 2014 first unopposed motion to extend time to file brief

and ORDER the brief be filed no later than August 15, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE